Exhibit Precision Drilling Trust CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, (Stated in thousands of Canadian dollars) 2008 2007 ASSETS Current assets: Accounts receivable $ 361,601 $ 256,616 Income tax recoverable 1,974 5,952 Inventory 8,826 9,255 372,401 271,823 Income tax recoverable (note 4) 58,092 – Property, plant and equipment, net of accumulated depreciation 1,208,408 1,210,587 Intangibles, net of accumulated amortization 295 318 Goodwill 280,749 280,749 $ 1,919,945 $ 1,763,477 LIABILITIES AND UNITHOLDERS' EQUITY Current liabilities: Bank indebtedness $ 10,548 $ 14,115 Accounts payable and accrued liabilities 104,275 80,864 Distributions payable 16,349 36,470 131,172 131,449 Long-term compensation plans 6,443 13,896 Long-term debt 213,507 119,826 Future income taxes 194,735 181,633 545,857 446,804 Unitholders’ equity: Unitholders’ capital (note 3) 1,442,476 1,442,476 Contributed surplus 502 307 Deficit (68,890 ) (126,110 ) 1,374,088 1,316,673 $ 1,919,945 $ 1,763,477 Units outstanding (000s) 125,758 125,758 See accompanying notes to consolidated financial statements. P R E C I S I O N DR I L L I N G T R U S T 1 Precision Drilling Trust CONSOLIDATED STATEMENTS OF EARNINGS AND DEFICIT (UNAUDITED) Three months ended March 31, (Stated in thousands of Canadian dollars, except per unit amounts) 2008 2007 Revenue $ 342,689 $ 410,542 Expenses: Operating 176,190 194,156 General and administrative 19,152 14,555 Depreciation and amortization 24,367 23,484 Foreign exchange (1,258 ) 168 218,451 232,363 Operating earnings 124,238 178,179 Interest: Long-term debt 2,235 2,530 Other 46 27 Income (85 ) (118 ) Earnings before income taxes 122,042 175,740 Income taxes: (note 4) Current 2,652 320 Future 13,124 17,353 15,776 17,673 Net earnings 106,266 158,067 Deficit, beginning of period (126,110 ) (195,219 ) Distributions declared (49,046 ) (71,682 ) Deficit, end of period $ (68,890 ) $ (108,834 ) Earnings per unit: Basic $ 0.85 $ 1.26 Diluted $ 0.84 $ 1.26 Units outstanding (000s) 125,758 125,758 Weighted average units outstanding (000s) 125,758 125,758 Diluted units outstanding (000s) 125,777 125,758 See accompanying notes to consolidated financial statements 12 C O N S O L I D A T E
